Motion to withdraw granted, appeal reinstated, motion for extension granted,
and Order filed March 3, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00572-CR
                                  ____________

                        DEVONTE BARNES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1654365

                                    ORDER

      Before the court is the motion of appellant’s counsel, Andrew J. Smith, to
withdraw from this case. We abated this case on February 3, 2022 to allow the trial
court to consider counsel’s request to withdraw. A supplemental clerk’s record has
been filed which indicates the trial court granted Andrew J. Smith’s request to
withdraw and appointed Aimee Bolletino as new appellate counsel for appellant.
Accordingly, we reinstate the appeal and grant Andrew J. Smith’s motion to
withdraw from his representation on this appeal. Aimee Bolletino shall proceed as
counsel for appellant in this appeal.

      Also before the court is appellant’s motion to extend time to file a brief.
Construing the motion as a request for an additional 30 days from the day the appeal
was reinstated, the motion is granted. Appellant shall file his brief in this case within
30 days from the date of this order.



                                         PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                           2